TBEATJTORNEYGENERAL
                             OFTEXAS



    XoaorebloArnold IF. ~mnklla
    county Attarnb~




               Your letter of
    loa rrcm this  department
    mt0r   $6 @(Ir0u0w88




             rZ not,doesthe oount hmoarl     tto
          8pytn   bxobmtor tuelm t;
                                  atr ritor&ul.
         P                                             _*
              “If not, how f~ the oouty to 1.~~# ralld ,, i,
         tax lwy?



              P JO
                 rppr~oi8tb y o uQuzultr
                                  r            k
                                               hu iab1.n
                                                      #l8Oo a p a a y -
    lng the reqtmrt with 8 well-prepsM4 mumuy of tha pertl-
    nbnt Coaatltatloa, statutbti *a4 au8b,0riU08r
              In oam of (ttromoy in t&m Qouut   ~amlmleaom*
    Court, the Cbunty tuQ@ ia outhor%sOd tQ maI;,8a lvpolatmat
    to ii11 mob memoy.       Rev.   CTlv.f?tato.,Art.   RJU.
                                                                        F
:             The   Oouty   Judge la not authorlxed     to doalan   l
vacaaay for any O~WO, but. upon rbaiw th8t    then ui6ta
suoh voaanoy. he ia outhorited to make the appointmat, aa
provldodIa,the Artio1elaaatobov. e1t.d.
              Artlok 2356 or the Dsrleed Civil %ntuteo                 deolerwa:
                       tex eh811 be latIe4 lxoopt et 8
              Wo aofgity
         regular texm or the oourt,@ml when all ambars
         Of &aid OOtUt a@     ~bSOllt.w            .

Thla In a valid leglalntiraon&z&t,     and a oo&y tax lev%&
ltm y tim,   or by anytribunel exoeptate wgularternof
the oourt, en4 ahen all menbero of se14 oourt era prawi~;lo
bV6lid.   l'rss1. %xUbarough, ahurlff, 8 :::.%:.@O; Wooaks
t. State, W fL 1:.(2) 714, (3.2).
          If t&s County r'udgotwiza astortrim .&hatthere.bxists
tiraaanoy in the Conulssiaoers'Court,hewuuldbemtIroly
uithh   lnia#o uuE     to mk u
                             a niIlBmc l ua  te
                                          ppoltltocrnt
                                                    thorbto,
end upon the eppointte’n    loboptlnga3d qwlifylng for auth
pocltlcm,the soto of the appointee aa ComIaslomr would be '
ralULd emu thou@ It should aWtrtmrd be det6rnlned jtiiolst
ly that no vaoancyhad In truth existed. In other uords, tlm
new eppointao wwld at load be a di Sacto orfioer,uboee of-
fIoIa1sots would be telld, 'Xxport8 Wyeo,  I& I?. r;, 831;
bbrtlat. GntnrltleuInd. f%hool Met., 266 C-.7;.607, writ
refus&~ Blowbtt 7. RiohardsonIfid.f?&ool M0t., 240 2. C.
529; Cole 7. Pofto,        155 s. s.   350..
          In thlr.mamr l&e detbeole of tho impotewg of the
               the emuel levy uould be aotdad.
county to monlco
           Gf oourse,iit,   swh 6etemInetlon by ths judga,
and th0 eppolqtmat   end quauri0au0n   0r a suo04mor, no
rurthar. aaapamation  oould be pe$d to the former oom&naloaar.
                                                                                   .
             You   ue    torther advleed    that       t&are   16 ni
authority    Sor the eppointuent       of 8 deputy        acu&soloa-
lr   by any one in any event.
             Crustfry,    that the. above   fully lmuwa           your in-
quiriet,wa are
                                            Very tily your8              ,
                                        A’PXSWR         G?!WRALOF SX&?

                                                                             ‘


                                                                             - .